NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              STEPHEN L. SCHEIDEL,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5128
              __________________________

    Appeal from the United States Court of Federal
Claims, Case No. 12-CV-319, Judge Lawrence J. Block.
              __________________________

               Decided: December 7, 2012
              __________________________

   STEPHEN L. SCHEIDEL, of Syracuse, New York, pro se.

    MICHELLE R. MILBERG, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERAY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and BRIAN M. SIMKIN, Assistant Director.
               __________________________
STEPHEN SCHEIDEL   v. US                                   2


   Before RADER, Chief Judge, BRYSON and WALLACH,
                   Circuit Judges.
PER CURIAM.
    Pro se Appellant Stephen L. Scheidel seeks review of
the July 13, 2012 United States Court of Federal Claims
(“Claims Court”) Order dismissing his case for lack of
subject-matter jurisdiction. We affirm.
    Appellant, an admitted felon, appeals the Claims
Court’s dismissal of his claim in which he alleges that
Congress caused his “pre-employment contract” with the
Federal Deposit Insurance Corporation (“FDIC”) to be
“breached” by barring him from civil service because he is
a convicted felon. A1. According to the Claims Court, Mr.
Scheidel alleges that the FDIC offered him a “tentative
offer of employment” pending the results of a security
screening, that he “accepted” this offer, and that this offer
was then withdrawn when it was learned that he was
ineligible for employment based on a 1992 New York
felony conviction for theft/embezzlement of a public em-
ployee benefit fund. Id. Mr. Scheidel also alleges that 12
U.S.C. § 1822(f)(4)(E)(i)1 denies him equal protection of

    1  12 U.S.C. § 1822 involves the FDIC as receiver.
Subsection (f)(4) is entitled “disapproval of contractors,”
which states in relevant part:

    (E) Prohibition required in certain cases
    The standards established under subparagraph (A)
     shall require the Corporation to prohibit any person
     who has—
            (i) been convicted of any felony;
    …
    from performing any service on behalf of the Corpora-
     tion.

12 U.S.C. § 1822(f)(4)(E).
3                                   STEPHEN SCHEIDEL   v. US


the laws, due process of law, and the constitutional pro-
tection against ex post facto laws and bills of attainder,
U.S. Const. Art. 1 § 9 cl. 3. Id. The Claims Court dis-
missed Mr. Scheidel’s claims for want of subject matter
jurisdiction. Id. Mr. Scheidel appealed to this court. We
have jurisdiction under 28 U.S.C. § 1295(a)(3). “We . . .
review de novo the [Claims Court’s] dismissal of
a claim for lack of jurisdiction.” Doe v. United States, 463
F.3d 1314, 1320 (Fed. Cir. 2006).
    The Tucker Act confers on the Claims Court jurisdic-
tion to hear suits arising out of money-mandating sources
of law, including express or implied contracts with the
government. 28 U.S.C. § 1491(a)(1). “The Tucker Act
itself does not create a substantive cause of action; in
order to come within the jurisdictional reach and the
waiver of the Tucker Act, a plaintiff must identify a
separate [money-mandating] source of substantive law
that creates the right to money damages.” Fisher v.
United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005) (citation omitted). Mr. Scheidel has the burden to
show that jurisdiction exists. Taylor v. United States, 303
F.3d 1357, 1359 (Fed. Cir. 2002). We construe the plead-
ings of pro se litigants liberally. McZeal v. Sprint Nextel
Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007).
    Mr. Scheidel fails to allege a money-mandating source
creating a right to recovery for damages. Mr. Scheidel
argued in his Complaint that his cause of action was
based on a “breach of a pre-employment contract,” a
breach based on the FDIC invoking 12 U.S.C.
§ 1822(f)(4)(E). The Claims Court correctly found that a
federal employment applicant’s acceptance of a “tentative”
job offer pending the results of a security screening does
not give rise to an enforceable contract. Chu v. United
States, 773 F.2d 1226, 1229 (Fed. Cir. 1985). As such, this
“tentative” job offer cannot be the basis of a money-
STEPHEN SCHEIDEL   v. US                              4


mandating source. Mr. Scheidel’s remaining claims fall
outside the purview of the Tucker Act as well. The
Claims Court correctly dismissed Mr. Scheidel’s case for
lack of subject matter jurisdiction. The order is
                       AFFIRMED.